IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                  MARCH 17, 2004 Session

STATE OF TENNESSEE, DEPARTMENT OF CHILDREN’S SERVICES v.
           JULIE ANN TAYLOR & BRIAN K. TAYLOR
 IN THE MATTER OF S.A.T. & B.K.T., CHILDREN UNDER EIGHTEEN
                       YEARS OF AGE

                  Direct Appeal from the Juvenile Court for Wayne County
                              No. 7422     James Ross, Judge



                     No. M2003-01680-COA-R3-PT - Filed April 29, 2004


This case involves the termination of Mother’s and Father’s parental rights to their children, though
only Mother appeals the decision of the Juvenile Court. After conducting a hearing, the lower court
found that there was clear and convincing evidence to terminate Mother’s parental rights on the
bases of persistent conditions, noncompliance with the permanency plan, and abandonment. On
appeal, Mother challenges each of the three grounds given for termination. For the following
reasons, we affirm the ruling of the trial court.


     Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Juvenile Court Affirmed

ALAN E. HIGHERS, J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J., W.S.,
and HOLLY M. KIRBY , J., joined.

Josh K. Polk, Waynesboro, TN, for Appellant

Paul G. Summers, Attorney General and Reporter, Dianne Stamey Dycus, Deputy Attorney General,
Nashville, TN, for Appellee

                                            OPINION

                                  Facts and Procedural History

       Julie Taylor (“Mother”) and Brian Taylor (“Father”) are the parents of two minor children,
S.T. and B.T. (collectively, “Children”). On June 28, 2000, the Tennessee Department of Children’s
Services (“DCS”) received a report that Father was beating S.T. at the Taylors’ residence. In
response, a DCS representative, accompanied by local law enforcement officials, went to the
residence that evening to conduct an investigation. The DCS investigation revealed numerous
conditions that led to the filing of a petition for dependency and neglect and the placement of
Children into state custody. Specifically, the DCS representative found that Father had struck S.T.
across the face, Father and Mother used drugs and alcohol in front of the Children, neither parent
possessed a driver’s license, the family had just been evicted from their home, and the Children had
endured periods of homelessness and hunger while in their parents’ custody. The DCS
representative was also told by S.T. that Father had engaged in inappropriate sexual contact and that
Mother, though aware of this conduct, had done nothing about it.

        After Children were placed in state custody, a DCS family case manager met with Mother
and Father to develop a permanency plan, which sets forth goals for parents to achieve in order to
recover custody of their children. In the plan signed by the Taylors, Mother agreed to procure and
maintain appropriate housing and stable employment, to obtain a driver’s license, to attend parenting
classes, and to participate in an alcohol and drug assessment. Over the first six months, Mother
visited the Children with some regularity, averaging three to four visits a month. In the spring and
summer of 2001, however, the visits became less frequent. Beginning in November 2001, when
Husband and Wife moved to Ohio, the visits stopped almost entirely, with the parties visiting the
Children only twice over the period of a year.

       During this time, Wife failed to comply with any of the requirements set forth in the
permanency plan. She was employed only intermittently, working for a few months at a
manufacturing company in Collinwood, Tennessee and as a grocery store cashier in Ohio. Wife also
moved at least four times during this period, including moves to and from her family’s residence in
Ohio. At the time of trial, Wife resided in Adamsville, Tennessee, where she had lived for two
months, working approximately eight hours a week folding shirts. In addition, Wife failed to
complete parenting classes, never obtained a driver’s license, and did not attend a drug and alcohol
assessment.

        Due to Mother’s lack of progress and the need to integrate the Children into a stable and
permanent home, DCS filed a petition to terminate Mother’s and Father’s parental rights to the
Children on July 22, 2002. After a hearing on January 10, 2003, the trial court terminated the
parental rights of both Mother and Father. Mother timely appealed the ruling to this Court and now
raises the following issue, as we perceive it, for our review:

       Whether the trial court erred when it found that DCS had proven grounds for termination by
       clear and convincing evidence

                                        Standard of Review

         This case was tried by the lower court sitting without a jury. Consequently, our review of
the trial court’s findings of fact is de novo upon the record, with a presumption of correctness unless
the evidence preponderates otherwise. Tenn. R. App. P. 13(d); Kendrick v. Shoemake, 90 S.W.3d
566, 569 (Tenn. 2002). With respect to the lower court’s conclusions of law, our review is de novo,
with no presumption of correctness. Kendrick, 90 S.W.3d at 569.


                                                 -2-
                                         Law and Analysis

         In order to terminate parental rights, the trial court must find, by clear and convincing
evidence, that one of the grounds for termination exists and that the termination of parental rights
is in the best interest of the child. Tenn. Code Ann. § 36-1-113(c) (2001). “Clear and convincing”
evidence has been defined as “evidence in which there is no serious or substantial doubt about the
correctness of the conclusions drawn from the evidence.” In re Valentine, 79 S.W.3d 539, 546
(Tenn. 2002) (quoting Hodges v. S.C. Toof & Co., 833 S.W.2d 896, 901 n.3 (Tenn. 1992)). In the
present case, the lower court found that three grounds for termination had been established by clear
and convincing evidence: (1) substantial noncompliance with the requirements of the permanency
plan, (2) persistence of the conditions that led to the removal of the Children, and (3) abandonment
by token visitation and non-support. The trial court also found that termination of Mother’s parental
rights was in the best interest of the Children. Mother challenges the lower court’s finding that DCS
adduced clear and convincing evidence to establish these grounds. We note that any of the three
grounds given by the trial court may serve as an independent and adequate basis for termination of
parental rights. Id. (citing In re C.W.W., 37 S.W.3d 467, 473 (Tenn. Ct. App. 2000)). As such,
Mother must demonstrate that DCS failed to carry its burden of proof as to each ground for
termination, if she is to prevail in her appeal. We will address each basis for termination, as well as
the factors determining the best interest of the Children, in turn.

                     Substantial Noncompliance with the Permanency Plan

         Tenn. Code Ann. § 36-1-113(g)(2) provides that termination of parental rights may be based
upon “substantial noncompliance by the parent or guardian with the statement of responsibilities in
a permanency plan.” In order to base termination upon this ground, the trial court must find, as an
initial matter, that the responsibilities enumerated in the permanency plan “are reasonable and are
related to remedying the conditions which necessitate foster care placement.” Tenn. Code Ann. §
37-2-403(a)(2)(C)(2001). The trial court must then determine whether the noncompliance is
substantial. In making this determination, the lower court must measure “the real worth and
importance of noncompliance . . . by both the degree of noncompliance and the weight assigned to
that requirement.” Id. at 548.

        In the present case, the trial court found that the responsibilities set forth in the permanency
plan for Wife were reasonable and related to remedying the conditions that necessitated foster care
placement. In addition, it found that Mother’s noncompliance with these responsibilities was
substantial. Having reviewed the record, we find no error in the lower court’s determination. The
Children were placed in state custody largely because of both parents’ drug and alcohol use, their
financial instability, and their intermittent homelessness. The responsibilities outlined in Mother’s
permanency plan- securing and maintaining stable employment and housing, attending parenting
classes, obtaining a driver’s license, and attending an alcohol and drug assessment- are all reasonable
means of remedying these conditions. Further, there was indisputable evidence presented at trial
indicating that Mother failed to comply with any of the requirements enumerated in the permanency


                                                  -3-
plan. Mother admitted that she had moved numerous times while the Children were in foster care
and that she was unable to secure stable, continuous housing and employment. She further testified
that she never attended an alcohol and drug assessment, though she was provided with the necessary
contact information, nor did she complete the necessary parenting classes. Finally, it is undisputed
that Mother still lacks a valid driver’s license, despite the requirement set forth in the permanency
plan. Taken as a whole, the testimony and evidence presented at trial support the trial court’s
determination that grounds for termination of Mother’s parental rights exist, based upon her
substantial noncompliance with the permanency plan. Accordingly, we find no error with this
determination. As we noted earlier, in order for a court to terminate parental rights, it only needs to
find that one of the statutory grounds for termination exists. Consequently, we decline to address
the lower court’s determination with respect to persistent conditions and abandonment.

                                  Best Interests of the Children

        Finally, in addition to finding a ground for termination by clear and convincing evidence, a
trial court must also find that such termination is in the best interest of the child. Tenn. Code Ann.
§ 36-1-113(c). In making this determination, the trial court must consult the relevant statutory
guidelines:

       (i) In determining whether termination of parental or guardianship rights is in the best
       interest of the child pursuant to this part, the court shall consider, but is not limited
       to, the following:
       (1) Whether the parent or guardian has made such an adjustment of circumstance,
       conduct, or conditions as to make it safe and in the child’s best interest to be in the
       home of the parent or guardian;
       (2) Whether the parent or guardian has failed to effect a lasting adjustment after
       reasonable efforts by available social services agencies for such duration of time that
       lasting adjustment does not reasonably appear possible;
       (3) Whether the parent or guardian has maintained regular visitation or other contact
       with the child;
       (4) Whether a meaningful relationship has otherwise been established between the
       parent or guardian and the child;
       (5) The effect a change of caretakers and physical environment is likely to have on
       the child’s emotional, psychological and medical condition;
       (6) Whether the parent or guardian, or other person residing with the parent or
       guardian, has shown brutality, physical, sexual, emotional or psychological abuse, or
       neglect toward the child, or another child or adult in the family or household;
       (7) Whether the physical environment of the parent’s or guardian’s home is healthy
       and safe, whether there is criminal activity in the home, or whether there is such use
       of alcohol or controlled substances as may render the parent or guardian consistently
       unable to care for the child in a safe and stable manner;




                                                 -4-
        (8) Whether the parent’s or guardian’s mental and/or emotional status would be
        detrimental to the child or prevent the parent or guardian from effectively providing
        safe and stable care and supervision for the child; or
        (9) Whether the parent or guardian has paid child support consistent with the child
        support guidelines promulgated by the department pursuant to § 36-5-101.

Tenn. Code Ann. § 36-1-113(i).
         The trial court found that termination of Mother’s parental rights is in the best interest of the
Children. We agree. It is apparent from the record that Mother has not made any adjustment in her
circumstances that would make it safe and in the Children’s best interest to live with her again. She
still has no regular stable employment, nor has she shown an ability to maintain appropriate housing
for any appreciable period. Mother’s visitation was sporadic, with an entire year passing in which
she visited the Children only twice. Further, from the record it appears that Mother is still married
to and cohabiting with Father, who has a history of abusing one of the Children, as well as
consuming alcohol and drugs in their presence. There is no indication that he has changed these
tendencies. Indeed, he was sufficiently unconcerned with regaining custody of the Children that he
failed to even make an appearance to contest the termination of his parental rights. After reviewing
the record in light of the statutory factors, it seems clear that the trial court did not err by finding that
termination of Mother’s parental rights is in the Children’s best interest.

                                               Conclusion

        For the foregoing reasons, we affirm the ruling of the trial court. Costs of this appeal are
taxed to the Appellant, Julie Taylor, and her surety for which execution may issue if necessary.




                                                          ___________________________________
                                                          ALAN E. HIGHERS, JUDGE




                                                    -5-